Citation Nr: 1127451	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder with psychotic features, a bipolar disorder, an anxiety disorder, and a depressive disorder.

3.  Entitlement to an initial evaluation higher than 10 percent for a voiding dysfunction as a result of an undiagnosed illness for the portion of the appeal period prior to November 17, 2008.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to September 1987 and from November 1990 to May 1991.  He served in Southwest Asia from January 1991 to May 1991.

This matter arises before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran had previously appealed claims of entitlement to service connection for a bilateral leg or knee disability, a left arm strain and unspecified arm weakness, a chronic diarrhea disorder, and a sleep disorder.  After the Board's previous remand, the Remand & Rating Development Team at the Huntington, West Virginia, regional office issued a November 2009 Decision Review Officer Decision that granted the Veteran service connection for fibromyalgia.  This decision specifically subsumed the Veteran's claims for weakness of the left arm, impairment of the legs, a sleep disorder, and diarrhea due to an undiagnosed illness.

The Board notes that the Veteran's claim on appeal was previously characterized as a claim of service connection for a mood disorder with psychotic features.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having a mood disorder, a bipolar disorder, an anxiety disorder, and a depressive disorder.  The Board therefore finds that the Veteran's claim is not limited solely to a mood disorder.  Instead, the claim is properly characterized broadly as a claim of entitlement to service connection for an acquired psychiatric disorder, to include mood disorder with psychotic features, a bipolar disorder, an anxiety disorder, and a depressive disorder.

In November 2008, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's acquired psychiatric disorder had its onset during his period of active military service.  

2.  The competent evidence of record does not demonstrate that the Veteran wore absorbent materials, voided every one to two hours during the day or three to four times per night, or required intermittent or continuous catheterization for the portion of the appeal period prior to September 29, 2004.

3.  The competent evidence of record shows that the Veteran's service-connected voiding dysfunction manifested by nocturia two to three times per night for the portion of the appeal period from September 29, 2004, to May 23, 2006. 

4.  The competent evidence of record shows that the Veteran's service-connected voiding dysfunction manifested by nocturia five times per night for the portion of the appeal period from May 24, 2006.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was incurred during the Veteran's period of active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for an initial evaluation higher than 10 percent for the Veteran's service-connected voiding dysfunction have not been met or approximated for the portion of the appeal period prior to September 29, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115(a), 4.115(b), Diagnostic Code 7512 (2010).

3.  The criteria for an initial evaluation of 20 percent for the Veteran's service-connected voiding dysfunction have been approximated for the portion of the appeal period from September 29, 2004, to May 23, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115(a), 4.115(b), Diagnostic Code 7512 (2010).

4.  The criteria for an initial evaluation of 40 percent for the Veteran's service-connected voiding dysfunction have been approximated for the portion of the appeal period from May 24, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115(a), 4.115(b), Diagnostic Code 7512 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In February 2009, the Board remanded the issues addressed in this decision for further development and readjudication.  Specifically, the Board ordered the AMC to request the names, addresses, and approximate dates of treatment of all his medical care providers and to schedule the Veteran for the appropriate VA examinations.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA sent the Veteran Authorization and Consent to Release Information forms in September 2009 and afforded the Veteran adequate medical examinations in May 2009.  Based on the foregoing, the Board finds that the AMC substantially complied with the February 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that no further notification or assistance is necessary to develop facts pertinent to the claim at this time. 

As for the Veteran's urinary voiding dysfunction claim, service connection was established in the February 2004 rating decision.  The Board notes that the Veteran is challenging an initial evaluation assigned following the grant of service connection.  The United States Court of Appeals for the Federal Circuit has held that once service connection is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations for his urinary voiding dysfunction in May 2003, September 2006, and May 2009; obtained the Veteran's VA and private treatment records to the extent possible; and associated the Veteran's available service treatment records (STRs), Social Security Administration records, and hearing transcript with the claims file.  

The Veteran has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (finding that competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  He essentially attributes his claimed disorder to his active military service, and, at least in part, to the stressful environment he served in while stationed in Saudi Arabia during the Persian Gulf War.  More specifically, he claims that he worked in a field hospital treating prisoners of war and was exposed to gas and oil fumes.  

Unfortunately, the Veteran's complete service treatment records are unavailable.  However, the available service treatment records indicate he was stationed at the 300th Field Hospital in Saudi Arabia.  They also indicate that he received some dental treatment to his back teeth and reported a medical history of sleepwalking in March 1991.  Notably, the Veteran testified at his video conference hearing that the stressful environment caused him to grind his teeth, which eventually caused him to break six of his back teeth, and also resulted in some sleepwalking episodes.  The Veteran submitted a buddy statement from L.V. that recalled the Veteran's psychiatric symptoms began at some point during his period of service.  The Board observes that the Veteran's account of his service in Saudi Arabia is plausible and is not contradicted by any evidence of record.  In light of L.V.'s statement corroborating the Veteran's accounts, the Board finds the Veteran's statements regarding the in-service onset of his claimed psychiatric disorder credible.  

As mentioned previously, post-service medical records include diagnoses for a mood disorder, a bipolar disorder, an anxiety disorder, and a depressive disorder since at least as early as 2002.  Although none of these treatment records contain opinions regarding the onset of the Veteran's psychiatric disorder, VA afforded the Veteran with compensation and pension examinations in May 2003 and May 2009.  The May 2003 examiner found that the Veteran had persistent symptoms that may have pointed to a mood disturbance with psychotic features in the form of feelings of depression, tiredness, and exhaustion.  The examiner further observed that the Veteran felt paranoia, mistrust, anxiety, and fear.  After examining the Veteran, the examiner provided a diagnosis of mood disorder, not otherwise specified, and commented that there was no indication that the Veteran had psychological difficulties prior to the Persian Gulf War except for stage fright and some stuttering.  Then, the examiner opined that it was at least as likely as not that there was a causal relationship between the Veteran's Persian Gulf service and his mood disturbance based on the chronology of the developing psychological and psychiatric symptomatologies.

The May 2009 examiner reviewed the Veteran's medical and occupational history.  It was noted the Veteran reported that he saw the aftermath of combat, mostly Iraqi soldiers, who had mangled bodies and missing limbs at the field hospital.  He also told the examiner that he saw dead soldiers.  Upon examination, the Veteran had a depressed mood and endorsed nightmares and thought intrusions related to his time in Saudi Arabia.  Based on a review of the claims file, a clinical evaluation, and the Veteran's stated history, the examiner provided diagnoses of bipolar 2 disorder, features of posttraumatic stress disorder, and hypersomnia.  He noted that there has been no elicited history of psychiatric problems prior to serving in the military.  The examiner further indicated that the Veteran reported he had a personality change after he was exposed to the stresses at his field hospital.  Thus, the examiner opined that, by the chronology of the development of the Veteran's mental illness, which dated back to the time when he was in active duty and was exacerbated by his second tour of active military service, it was at least as likely as not that his mood disturbance was causally related to the Veteran's military service.

The Board notes that there are no notations of a preexisting psychiatric disorder in the Veteran's service treatment records.  He testified at his video conference hearing that stress in service caused him to grind his teeth and sleepwalk.  Thus, the Board finds that the Veteran's aforementioned in-service dental treatment and reports of sleepwalking constitute sufficient competent and credible supporting evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "[A]lthough interest may affect the credibility of testimony, it does not affect competency to testify.").  Finally, the Board resolves all reasonable doubt in the Veteran's favor, especially in light of the May 2003 and May 2009 compensation and pension examiners' opinions linking his in-service stressor to his currently diagnosed acquired psychiatric disorder.  Therefore, service connection for an acquired psychiatric disorder is warranted, and the appeal is granted.

Voiding Dysfunction

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran filed a claim for urinary dysfunction in September 2001.  In a February 2004 rating decision, the RO granted the claim and assigned a 10 percent disability rating effective September 21, 2001.  The Veteran filed a timely notice of disagreement to this disability rating, and the RO increased the Veteran's evaluation to 40 percent effective November 17, 2008, the date of the Veteran's video conference hearing.  As 40 percent is the maximum allowable disability rating under the pertinent diagnostic code, the only issue on appeal is entitlement to an evaluation higher than 10 percent for the portion of the appeal period prior to November 17, 2008.

The RO rated the Veteran's disability under Diagnostic Code 7512.  Diagnostic Code 7512 refers the rater to the criteria for voiding dysfunctions, which requires the wearing of absorbent materials that must be changed less than two times per day for the next higher 20 percent disability rating.  A 20 percent disability rating may also be assigned for obstructed voiding that results in urinary retention requiring intermittent or continuous catheterization for a disability rating higher than 10 percent.  As discussed below, however, the Board finds the Veteran's voiding dysfunction is more appropriately evaluated under the section of the rating code for urinary frequency.  Under that section, a 20 percent disability rating is provided for a daytime voiding interval between one and two hours or awakening to void three to four times per night.  The next higher 40 percent disability rating approximates a daytime voiding interval less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115a (2010).   

In his September 2001 claim, the Veteran stated that he had to urinate frequently, felt bladder spasms, and was sometimes unable to urinate.  VA afforded the Veteran his first genitourinary examination in May 2003.  The Veteran's urinalysis was normal, but an immediate post-void bladder scan showed a residual of 159 cubic centimeters.  The examiner explained that this indicated that the Veteran was not emptying his bladder completely.  The examiner concluded that the Veteran had urinary problems that mainly consisted of poor stream, frequency, and incomplete emptying of the bladder.  The examination report does not indicate that the Veteran wore absorbent materials and did not specifically describe the Veteran's voiding frequency.

In September 2004, the Veteran received treatment at the VA Medical Center for "nocturia times two to three."  He returned in March 2005 with complaints of urinary frequency.  The Veteran's doctor noted that he had "almost retention" whenever he held his urine.  The Veteran then reported to his private physician in May 2006 for "difficulty voiding."  The Veteran told his doctor that he has not been able to void completely since service and that he has always had a sense of increased urinary frequency, a sense of incomplete emptying, and double voiding.  At the time, the Veteran voided about every hour during the daytime and five times at night.  A voided urinalysis was entirely clear and a residual urine by bladder scan showed 271 cubic centimeters.  A month later, in June 2006, the Veteran returned for a uroflow and complex cystometrogram, which revealed hesitancy, slow stream, and incomplete emptying.

Next, the record contains a urology compensation and pension examination report dated September 2006.  The Veteran complained of frequency, urgency, and incomplete emptying of the bladder.  The examination report did not state that the Veteran was wearing absorbent materials and did not describe how frequently he was voiding.  The Veteran did not receive any further treatment during the relevant portion of the appeal period.

Thus, considering the competent evidence of record, the Board finds that the Veteran did not have obstructed voiding that required intermittent or continuous catheterization or voiding dysfunction that required wearing absorbent materials during the appeal period.  However, the Veteran complained of awakening to void two to three times per night in September 2004 and five times per night in May 2006.  

Therefore, the Board finds that the Veteran is entitled to a 20 percent disability rating under the rating criteria for urinary frequency for the portion of the appeal period from September 29, 2004, to May 23, 2006, and a 40 percent disability rating under the same rating criteria for the portion of the appeal period from May 24, 2006.  The Board further finds that the Veteran is not entitled to an increased disability rating for the portion of the appeal period prior to September 29, 2004, because there is no evidence that he wore absorbent materials, voided every one to two hours during the day or three to four times per night, or required intermittent or continuous catheterization during that portion of the appeal period.  

The Board also notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's employability due to his disability have been contemplated in the currently assigned disability rating.  The evidence does not reflect that the Veteran's disability has necessitated any frequent periods of hospitalization or caused marked interference with employment.  

The record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since the application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.



ORDER

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder with psychotic features, a bipolar disorder, an anxiety disorder, and a depressive disorder, is granted.

2.  Entitlement to an initial evaluation higher than 10 percent for a voiding dysfunction as a result of an undiagnosed illness for the portion of the appeal period prior to September 29, 2004, is denied.

3.  Entitlement to an initial evaluation of 20 percent for a voiding dysfunction as a result of an undiagnosed illness for the portion of the appeal period from September 29, 2004, to May 23, 2006, is granted, subject to the regulations governing the payment of monetary awards.

4.  Entitlement to an initial evaluation of 40 percent for a voiding dysfunction as a result of an undiagnosed illness for the portion of the appeal period prior from May 24, 2006, is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for a bilateral foot disability.

Although VA provided compensation and pension examinations for a bilateral foot disability during the appeal period, neither was adequate to determine whether the Veteran's bilateral foot disability is related to active military service.  More specifically, the May 2003 examiner did not provide a nexus opinion and the May 2009 examiner did not discuss why she found that the Veteran's bunions were not the result of his military service.  The Board notes that the Veteran is competent to provide evidence as to foot pain he experienced in service.  VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the Board finds that the previous examination reports are inadequate, a new examination is required with respect to the Veteran's claimed bilateral foot disability before the claim can be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the etiology or onset of his claimed bilateral foot disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's bilateral foot disability is at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's period of active military service.  The examiner should address the Veteran's report of having experienced foot pain from working on hard surfaces in service and provide a comprehensive report including complete rationales for all conclusions reached.  

2.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


